Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation under USC 112 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f)  (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f)  except as otherwise indicated in an Office action. 
Claims 15-20  are interpreted under 112(f), as they recite limitations “means for”, but do not recite sufficient structure in the claim language.   Applicant specification Fig. 9 does provide structure for the interpretation of the claim, therefore the claim is considered definite in view of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higaki (US20050147277)

As for claims 1, 8, 15, Higaki teaches
A computing apparatus comprising:
one or more computer readable storage media (Higaki [0136]);
one or more processors operatively coupled with the one or more computer readable storage media ([0136]); and
program instructions stored on the one or more computer readable storage media ([0136]),
wherein the program instructions comprise:
a salience module that, when executed by the one or more processors, directs the computing apparatus to at least:
identify one or more salient regions of the image (Higaki Fig 3,4, 16, distance image, edge image – define various regions of the image based on distance; also Fig 9, 14,15,17 object area; also [0135] Fig 16 detection of moving objects); and
determine a salience cue indicative of an overlap of at least a person detected in the image with the one or more salient regions of the image (Fig 3,4 etc, shows one or more persons within a distance layer, or inside a bounding box, or Fig 16 moving object/human); and
a distractor mitigation module that, when executed by the one or more processors, directs the computing apparatus to at least one of the following:
classify the person as an unwanted distractor based on one or more cues comprising the salience cue determined for the person ([0095] human figures determined to be in distance layers of 1 and 2 meters, or moving objects [0135] can be called “classified as unwanted” since they are removed in the next step); and
remove the person from one or more versions of the image ([0095], Figs 4-5, the human figures in a 1 or 2 meters distance layers are removed from the image)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claim 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki in further view of Hirabayashi (US20180241951)

As for claims  2, 9, 16, Higaki does not teach, Hirabayashi however teaches
the one or more cues further comprise a recognition cue indicative of whether the person is known or unknown with respect to a set of images (Hirabayashi [0090],[0165], [0176] Fig 17, Fig 18A-B, 19, determine registered and non-registered persons in the image); and
the distractor mitigation module further directs the computing apparatus to, for at least the person of the one or more people detected in the image, input a portion of the image to a recognition engine to obtain the recognition cue, wherein the portion of the image includes at least a portion of the person ([0176])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of human figure removal from images taught by Higaki by including human figure selection for removal based on recognizing a registered person, taught by Hirabayashi, as they both pertain to the art of modifying images by removing human figures from images.  One of ordinary skill in the art at the time of the invention would have been motivated to do so, in order to enhance human figure removal by introducing additional criteria for removal, such as whether a person is known or unknown to the system.


As for claims 3, 10, 17, the combination of Higaki and Hirabayashi teaches
the one or more cues further comprise a distractor cue indicative of an extent to which the portion of the image comprises a distractor (Higaki Fig 4, [0014] objects at various distances); and
the distractor mitigation module further directs the computing apparatus to, for at least the person of the one or more people detected in the image, determine the distractor cue based at least on a distractor map of the image (Higaki [0095] removal of objects at specific distances).

As for claims 4, 11, 18, the combination of Higaki and Hirabayashi teaches 
the distractor cue comprises a score indicative of the extent to which the portion of the image comprises the distractor (Higaki [0095])

B.	Claim 5-6, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki and Hirabayashi in further view of Nechyba (US8515139)

As for claims 5, 12, 19, the combination of Higaki and Hirabayashi does not teach, Nechyba however teaches
the set of images comprise photos associated with a user account (Nechyba, col 10 ln 61-68 - col 11 ln 1-20, user enrollment images and face templates for multiple authorized users; the set of images of a specific user can be called “associated with a user account” );
the image comprises a photo associated with the user account (col 11 ln 20-30, a captured image compared to the enrolled images/templates); and
the recognition engine comprises a machine learning model trained on the photos associated with the user account to classify people in target images as known or unknown based on one or more recognizable characteristics of the people (col 11 ln 20-30, determines if user is authorized, i.e. “known”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Higaki and Hirabayashi to further include the teaching of Nechyba, as all pertain to processing images of human subjects.  The motivation to do so would have been, Higaki teaches recognizing persons in the image as registered or unregistered, however does not present implementation details of this feature.  Nechyba teaches a facial recognition module and enrollment database (Fig 2).

As for claim 6, 13, the combination of Higaki, Hirabayashi and Nechyba teaches 
the one or more recognizable characteristics of the people comprise facial characteristics of the people (col 11 ln 20-30, facial features)

C.	Claim 5-6, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki and Hirabayashi in further view of Sellers (US20050031225)

As for claims 7, 14, 20, the combination of Higaki and Hirabayashi does not teach, Sellers however teaches
to remove the person from the one or more versions of the image, the program instructions direct the computing apparatus to replace pixels associated with the person with new pixels (Sellers Fig 1, [0071], removing unwanted object from an image by replacing pixels of the unwanted object with synthetic background pixels)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Higaki and Hirabayashi to further include the teaching of Sellers, as all pertain to processing images of human subjects.  The motivation to do so would have been, Higaki and Hirabayashi teaches removing unwanted human figures from images, however do not specify the details of this method.  Sellers presents a straightforward method of removing any unwanted object from an image by replacing it by pixels representing a background in the image.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669